DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9, 12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegelin et al. (US 2010/0237096 A1)
In regards to claim 1, Wegelin discloses, in figure 2, a power distribution apparatus (10) for providing power to a plurality of dispensers (Par 0028), comprising: a supply coupler (110, par 0013); and an energy storage component (400) coupled to the supply coupler (110), wherein: the supply coupler (110) supplies power to at least the energy storage component (Par 0018, 0025, wireless power signal 140 is received from supply coupler 110 which then supplies DC current to energy storage component 400), the supplied power having a supply property (DC current, par 0013), the energy storage component (400) is configured to discharge energy to at least one of a first dispenser (100, par 0025) or a second dispenser, and the supply coupler (110) is configured to at least one of transmit or receive data from at least one of the first dispenser (100; par 0018, 0030) or the second dispenser.
In regards to claim 3, Wegelin discloses, in figure 2, the power distribution apparatus of claim 1, the energy storage component (400) configured to discharge energy when a load (210) on the power 
In regards to claim 4, Wegelin discloses, in figure 2, the power distribution apparatus of claim 1, wherein the supply property is a supply current (DC current, par 0013).
In regards to claim 5, Wegelin discloses, in figure 2, the power distribution apparatus of claim 1, comprising a transmitter (120) to16/505,686 Page 3transmit wireless power to the supply coupler (110; par 0013).
In regards to claim 6, Wegelin discloses, in figure 2, the power distribution apparatus of claim 5, the wireless power comprising at least one of RF power, light power, or ultrasonic power (Par 0013).
In regards to claim 9, Wegelin discloses, in figure 2, a dispenser installation kit (Fig. 2), comprising: a power distribution apparatus (10) comprising: an energy storage component (400) configured to discharge energy (Par 0025); a supply coupler (110) configured to supply power to the energy storage component (400) (Par 0025, wireless power signal 140 is received from power supply 260 which is coupled to supply coupler 110 which then supplies DC current to 400), the supplied power comprising a supply property (DC current, par 0013); a power supply cord (output of 110) coupling the supply coupler (110) to the energy storage component (400) (Par 0018, 0025, wireless power is received by supply coupler 110 which is coupled to power supply 260 and controller 200 and energy storage component 400 via a power cord); and a cord management device (200) for at least one of the power supply cord or a power cord associated with at least one of a first dispenser (100) or a second dispenser for which energy is stored by the energy storage component (400, par 0013, 0018, 0025).
In regards to claim 12, Wegelin discloses, in figure 2, the dispenser installation kit of claim 9, the power distribution apparatus (10) comprising: an enclosure housing the energy storage component (400, par 0025); and a cover (150, par 0016) for the enclosure.
In regards to claim 16, Wegelin discloses, in figure 2, the dispenser installation kit of claim 9, comprising a transmitter (120) to transmit wireless power to the supply coupler (110; par 0013).
In regards to claim 17, Wegelin discloses, in figure 2, the dispenser installation kit of claim 16, the wireless power16/505,686 Page 5comprising at least one of RF power, light power, or ultrasonic power (Par 0013).
In regards to claim 18, Wegelin discloses, in figure 2, a method for providing power to one or more dispensers (Par 0028), comprising: supplying wireless power to at least a first dispenser (100) via a wireless power transmitter (120, par 0013), the wireless power comprising a supply property (DC current, par 0013); supplying the wireless power to an energy storage component (400) for energy storage (Par 0018, 0025, wireless power signal 140 is received from supply coupler 110 which then supplies DC current to energy storage component 400); and responsive to a load (210) by at least the first dispenser (100) exceeding the supply property, discharging energy from the energy storage component (400) to at least the first dispenser (100, par 0025).
In regards to claim 19, Wegelin discloses, in figure 2, the method of claim 18, comprising receiving or transmitting data from at least the first dispenser (100) to a supply coupler (110) through a communication means (par 0018, 0030).
In regards to claim 20, Wegelin discloses, in figure 2, the method of claim 18, the wireless power comprising at least one of RF power, light power, or ultrasonic power (Par 0013).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wegelin et al. (US 2010/0237096 A1).
In regard to claim 2, Wegelin discloses, in figure 2, the power distribution apparatus of claim 1, the energy storage component (400) comprising a capacitor (Par 0025), but does not clearly disclose the capacitor having a capacitance of at least about 0.1 farad.
Wegelin discloses the claimed invention except for a capacitor having a capacitance of at least about 0.1 farad.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for a capacitor having a capacitance of at least about 0.1 farad, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wegelin by including the energy storage component comprising a capacitor having a capacitance of at least about 0.1 farad in order to enable the power-transmission module to operate without the need for mains power (Wegelin, par 0031).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin et al. (US 2010/0237096 A1) in view of Johnson et al. (US 2012/0031922 A1).
In regards to claim 8, Wegelin disclose the power distribution apparatus of claim 1, but does not clearly disclose comprising a power over ethernet connection providing power to the supply coupler.
However, Johnson discloses, in figure 1, a power over ethernet connection (14, par 0017) providing power to the supply coupler (110 as discussed in Wegelin).

In regards to claim 15, Wegelin disclose the dispenser installation kit of claim 9, but does not clearly disclose comprising a power over ethernet connection providing power to the supply coupler.
However, Johnson discloses, in figure 1, a power over ethernet connection (14, par 0017) providing power to the supply coupler (110 as discussed in Wegelin).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wegelin to incorporate the teachings of Johnson by including a power over ethernet connection providing power to the supply coupler in order to provide PoE power to the dispenser (26) sufficient to completely power all functions of the dispenser, including the dispenser motor, motor controller circuit and any sensors, such as a low-soap condition sensor, hand presence sensor, missing soap cartridge senor or other dispenser status sensors which may be included in the dispenser (Johnson, par 0017).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin et al. (US 2010/0237096 A1) in view of Carrubba et al. (US 2004/0050118 A1).
In regards to claim 10, Wegelin disclose the dispenser installation kit of claim 9, but does not clearly disclose the cord management device comprising at least one of: a first cord reel for the power supply cord; or a second cord reel for the power cord.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wegelin to incorporate the teachings of Carrubba by including a first cord reel for the power supply cord in order to provide the user with effective access and easy use (Carrubba, Par 0037).
In regards to claim 11, Wegelin disclose the dispenser installation kit of claim 9, but does not clearly disclose the cord management device16/505,686 Page 4comprising at least one of: a first cord wrap for the power supply cord; or a second cord wrap for the power cord.
However, Carrubba discloses the cord management device16/505,686 (200 as discussed in Wegelin)Page 4 comprising at least one of: a first cord wrap for the power supply cord (Par 0037); or a second cord wrap for the power cord.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wegelin to incorporate the teachings of Carrubba by including a first cord wrap for the power supply cord in order to provide the user with effective access and easy use (Carrubba, Par 0037).
Allowable Subject Matter
Claims 7, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX W LAM/               Examiner, Art Unit 2842                                                                                                                                                                                         
/JOHN W POOS/               Primary Examiner, Art Unit 2896